  Case 3:19-cv-19145-BRM-TJB Document 50-1 Filed 01/16/20 Page 1 of 2 PageID: 409




              SNAPSOT OF EXTREME RISK ACTIVITY

               FROM SEP 01, 2019 TO NOV 21, 2019

                            MONTH OF STATUS
                       2019-09 2019-10 2019-11             TOTAL
 PETITION STATUS
TERPOs GRANTED            42          38         28         108

FERPOs GRANTED            12          25         16          53


Run Date / Time.: Friday November 22, 2019 12.02.04




Report shows the activity of all petitions ENTERED during trhe time period in the heading

MONTH OF STATUS shows the month the petrition status was created

TERPOs GRANTED = When the petition was reviewed by a judge who found good cause [TRPO]
FERPOs GRANTED = When a judge reviwed a TERPO and granted a final protection order [FRPO]
Case 3:19-cv-19145-BRM-TJB Document 50-1 Filed 01/16/20 Page 2 of 2 PageID: 410
